DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 18, 2022 has been entered. Claims 1 and 12 have been amended. Claims 21 and 22 are new. The remaining claims are in previously presented form. The pending claims are 1-4, 6-15, and 17-22. The independent claims are claims 1 and 12. 
The applicant’s arguments in the Remarks filed January 12, 2022 have been fully considered. The applicant argues in the Remarks that Figure 22 as amended introduces no new matter. The new figure flips Ta_limp and Ta* on the Y-axis of the graph, in comparison to Fig. 22 as filed on October 5, 2018. Note that Ta_limp and Ta_limit are different terms. The applicant cites paragraphs 0031, 0032, and 0046-0051 for support for this drawing change. Paragraph 0031 discusses Fig. 11 and states the “Limp Home processing B” in which in step S41 of Fig. 8 the control unit 7 “sets the assist torque upper limit value Ta_limit to assist torque upper limit value Ta_limp used at the time of the Limp Home.” As can be seen in some embodiments, such as Fig. 10, the process sets Ta_limit to Ta* in S31. In Fig. 8, S13, if Ta*< Ta_limp the process will go to S15, limp home processing B, which relates to Fig. 11. In limp home processing B, S41, Ta_limit is set to Ta_limp. Paragraph 0046 discusses “Limp Home processing B stating that if Ta* is “smaller than the assist torque upper limit value Ta_limp” (which refers back to a “No” out of Fig. 8, S13) then the control unit 7 “operates so as to reduce the assist torque upper limit value Ta_limit to the assist torque upper limit value Ta_limp at once when the sensor abnormality is confirmed.” This is referring to Fig. 11, S41. Paragraph 0049, second sentence, confirms this. The paragraph also notes that the reduction of Ta_limit to Ta_limp “has no influence on the steering by the driver because the target assist torque Ta* is smaller than the assist torque limit value Ta_limp.” The idea of Fig. 22 as corrected and as described in paragraph 0046 becomes clearer when comparing it to Fig. 17 as described in paragraphs 0040-44, especially the paragraph across pages 35-36. 
Therefore, the drawing amendment is consistent with the original filed specification. No new matter is added and the drawing amendment is accepted and entered. The examiner also notes that paragraph 0046 indicates that Fig. 17, which is related to Limp Home processing A, is correct as originally filed with respect to T* and Ta_limp.
The applicant argues in the Remarks, under the heading “Claim Rejections under 35 U.S.C. § 103,” that Kumaido and Kezobo do not teach claim 1 as now amended. In particular the applicant argues that in the last Detailed Action, which was the Non-Final Rejection dated February 17, 2022, that Kezobo col. 9, col. 9 lines 32-47 and Figs. 10 and 11, in the rejection of claim 1 do not teach what the examiner claims this section of Kezobo teaches. The examiner respectfully does not find this argument persuasive. As the examiner argued in the last Detailed Action on pages 9 and 10, he believes that the “upper limit value of the assist command at an abnormal time” is set to what the assist command was at the time the abnormality occurred. The examiner believes that in Fig. 11, item 81 receives the assist command value at the time of the abnormality and sets that as the upper limit value of the assist command at the abnormal time. This becomes clearer when looking at other areas of the disclosure of Kezobo. For example, col. 6, lines 61 through col. 7, line 3 teach that “an output signal of the assist adjustment unit at an abnormal time 33 serves as an upper limit value”. This teaches, in the examiner’s view, that whatever the current assist signal was at the time of the abnormality becomes the upper limit value of the assist command. As shown in Fig. 10, the upper limit value of the assist command is tapered off from there. 
On page 11 of the Remarks the applicant takes what appears to be Fig. 12 of the applicant’s drawings and marks them up with how the applicant sees Kezobo’s teachings. The applicant uses a dashed line starting from the intersection of 100% and tb to indicate that the applicant thinks that Kezobo teaches that the assist torque upper limit value in Kezobo starts at 100% of the total possible assist torque. The examiner does not believe that this is what Kezobo teaches. Rather, the examiner believes that if the actual command assist torque at the time of the abnormality was Ta* then Ta* would be set to the assist torque upper limit value and tapered from there. 
The applicant further argues in the Remarks that claims 6, 7, 10, 11, 17, and 18 should be allowable for at least the reasons that claims 1 and 12 are allowable in the applicant’s view. Since these are dependent on claims the examiner believes are taught by the prior art, the examiner respectfully does not find this argument persuasive. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites:
The control apparatus for the power steering apparatus according to claim 1, wherein 
the upper value limiter, according to an abnormality type determined by the fail-safe determination calculator, does not set, immediately after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver (item 97 according to page 41), the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator 
when the assist limitation instruction signal receiver receives the assist limitation instruction signal, 
but sets an upper limit value according to the abnormality type without gradually reducing the value from the set value.  
The phrase “abnormality type” is not in the specification. Paragraph 0052 refers to various “control types” and paragraph 0071 recites that “the selection of each of the types of control may be made based on an abnormality”. It appears from the end of paragraph 0071 that an “abnormality type” could mean the “sensor which has the abnormality” since paragraph 0071 teaches selecting a “processing for gradually reducing the assist torque” depending on the sensor that has the abnormality. For examination purposes, that is how the claim will be interpreted. 
Does the specification support the idea that the system “sets an upper limit value according to the abnormality type without gradually reducing the value from the set value”? The examiner does not know what this means, nor do the cited paragraphs provide an explanation. Paragraph 0040-0045 refer to Limp Home processing A and especially Fig. 17. In Fig. 17, at time tb, when the abnormality is confirmed, Ta* is set as Ta_limit that limit begins to taper off. Therefore, it is not known how this teaches “without gradually reducing the value from the set value”. Fig. 22 (as amended) provides a case in which “an upper limit value” is set “without gradually reducing the value from the set value.” In Fig. 22, immediately at time tb, which is when the abnormality is confirmed, the upper limit value is set to Ta_limp. There is no gradual reduction. For examination purposes, this is how claim 21 will be interpreted. 
In Fig. 22 (as amended), however, the limit Ta_limit is set to Ta* immediately when the abnormality is confirmed. Claim 21 teaches that “the upper value limiter, according to an abnormality type determined by the fail-safe determination calculator, does not set, immediately after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver (item 97 according to page 41), the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator” Indeed, if the claim is correctly interpreted as related to Fig. 22, the “upper limit value [Ta_limit]” is never set “to the same value as the instruction signal” immediately, or otherwise. That is because, in the case of Fig. 22, target assist torque Ta* is lower than Ta_limit and in that case, Ta_limit is set to Ta_limp. 
The examiner will interpret the claim as  follows:
The control apparatus for the power steering apparatus according to claim 1, wherein 
the upper value limiter, when the target assist torque Ta* is smaller than the assist torque upper limit value Ta_limp, 


This interpretation raises questions about whether Ta_limp is already known, which the applicant will have to answer if the claim wishes to be pursued. 

Claim 22 recites:
The control apparatus for the power steering apparatus according to claim 1, wherein 
the upper value limiter, according to an abnormality type determined by the fail-safe determination calculator, sets a new upper limit value according to the abnormality type after a predetermined time period has elapsed from the start of the gradual reduction of the upper limit value, without gradually reducing the value from the newly set value.

Claim 22 shares some of the written description issues of claim 21. The term “abnormality type” is not in the disclosure. The “new upper limit value” phrase in the claim that is set “after a predetermined time period has elapsed from the start of the gradual reduction of the upper limit value, without gradually reducing the value from the newly set value” could be referring to something like Fig. 17, which shows a gradual reduction till time td at which time the assist upper limit is set to Ta_limit. For examination purposes, that is how the claim will be interpreted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 8, 9, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaido (JP4923785B2, published April 4, 2012) in view of Kezobo et al. (U.S. Pat. No. 7,828,112 B2).

Regarding claim 1, Kumaido teaches:
A control apparatus for a power steering apparatus configured to provide, with use of an electric motor, a steering force to a steering mechanism configured to turn a turning target wheel according to a steering operation performed on a steering wheel (see Fig. 9, which is described in the third paragraph under “Description” on page 2 of the attached English translation as “the general configuration of the electric power steering apparatus.” The apparatus includes: a “motor 20,” and a “torque sensor 10 that detects the steering torque of the steering handle”), the control apparatus comprising: 
a torque signal receiver configured to receive a signal of a steering torque generated on the steering mechanism (see Fig. 1, item 10, which is described in the third paragraph under “Description” on page 2 of the attached English translation as a “torque sensor 10 that detects the steering torque of the steering handle”),
a drive power supply configured to supply, to the electric motor, drive power for driving the electric motor to the electric motor based on the instruction signal (see page 4 for “a power supply circuit”, which is part of item 50. See page 6 and Fig. 1 for the “motor drive circuit 35”); 
an instruction signal calculator (the instruction signal calculator in the instant application is designated as the group of items collectively referred to as item 90 of Fig. 6 of the instant application. It is basically the assembly of portions of the motor control feedback loop that exist before the addition of additional portions that relate to detecting sensor failures and gradually increasing or decreasing the steering assist torque in response. This collection of portions can be seen in Figure 1 of Kumaido. See the middle of page 4 of the attached English translation for what “Fig. 1 shows…” It begins with an input signal from various sensors, including the steering torque sensor, item 10, and ends with the motor drive, item 34, commanding the motor item 20. In other words, what the control loop in Figure 1 ultimately accomplishes is the task of “calculating a duty for PWM control” of the motor, item 20, as mentioned in the fourth paragraph under “Description” on page 2 of the attached English translation of Kumaido. Note especially that Fig. 1 of Kumaido most closely, but not exclusively, matches the instruction signal calculator, item 90 of the instant application.), configured to
calculate an instruction signal for driving and controlling the electric motor based on the signal of the steering torque (see the fourth paragraph under “Description” on page 2 of the attached English translation of Kumaido for the portions of the control loop in Figure 1 ultimately accomplishing the task of “calculating a duty for PWM control” of the motor, item 20.), 
a fail-safe determination calculator configured to generate an assist limitation instruction signal when an abnormality has occurred (see Kumaido, Fig. 1, item 36. This is described toward the top of page 4 as an “abnormality / return detection unit 36.” It “detects an abnormality (including a failure) based on each sensor signal…and outputs an abnormality / recovery signal AR.”);
an assist limitation instruction signal receiver configured to receive the assist limitation instruction signal for reducing power to be supplied to the electric motor (according to page 42 of the specification of the instant application, the “assist limitation instruction signal receiver” is item 97 in Fig. 6 of the instant application, which his designated “Fail-safe processing [portion].” For this portion, see Kumaido, Fig. 1, item 36, which is described in the middle of page 4 of the attached English translation as the “abnormality / recovery detection unit 36 [which] detects an abnormality (including a failure).” It outputs a signal called AR.)
characteristic information correction circuitry configured to correct the characteristic information such that the instruction signal according to the steering torque gradually reduces, starting immediately after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver (see Figure 1, item 38, which is described in the fourth paragraph under of page 4 of the attached English translation as the “gradual decrease / gradual increase unit.” The items contained in Fig. 1, item 38, is shown in detail in Figure 2. As shown in Figure 2, one of the items contained within item 38 is item 381, which is a switch. When no abnormalities are detected, the switch is connected to contact “c”. However, when an abnormality is detected, the input signal AR tells the switch to connect to contact “a.” Then, the torque signal, T1, is routed to item 382, which is described in the middle of page 4 of the attached English translation as the “gradually decreasing unit 382 [which] gradually decreases the steering torque.” Therefore, when an abnormality is detected, such as when the steering wheel torque sensor 10 malfunctions, rather than completely eliminating power steering, item 38 as a whole gradually reduces power steering torque assistance (therefore, the steering torque required by the driver gradually increases). This way, the driver can detect something is wrong, while at the same time not experiencing a sudden drop in steering assist. This teaching is what the instant application claims. See the paragraph on page 4 of the attached English translation beginning with “Fig. 2 shows”, which teaches that “The contact a is detected when an abnormality is detected based on the abnormality / recovery signal AR…contact c is detected during other normal operations.” Two paragraphs down (beginning with “When the abnormality”) teaches that the “Abnormality…detection unit 36 detects whether it is abnormal” and if so the “signal AR is output to switch the contact of the switching unit 381 from ‘c’ to ‘a’.” Upon detection of an abnormality, the switch moves from a to c and steering torque reduction begins. It is clear that this occurs “starting immediately after” the reception of the abnormality signal.); 

, immediately  (here and elsewhere the examiner has used double strike throughs to show what the examiner is referencing the cited reference for in this particular clause. The examiner thinks this makes for a clear Detailed Action in the interest of compact prosecution. In the examiner’s view, the applicant wants protection on an application that combines the immediate initiation of a signal limit, as taught by Kezobo, with the fact that the signal limit is the signal at the time the abnormality has occurred. The examiner thinks that this is taught by the combination of Kezobo and Kumaido. Therefore, however nested the claim language becomes with respect to these two teachings, the examiner still thinks they are taught by the two references. Furthermore, the idea of setting the signal immediately in this clause is redundant since a previous clause already taught that “the instruction signal according to the steering torque gradually reduces, starting immediately after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver”. For the signal limitation being set immediately after the reception of the abnormality, see that clause’s rejection and Kezobo, the paragraph on page 4 of the attached English translation beginning with “Fig. 2 shows”, which teaches that “The contact a is detected when an abnormality is detected based on the abnormality / recovery signal AR…contact c is detected during other normal operations.” Two paragraphs down (beginning with “When the abnormality”) teaches that the “Abnormality…detection unit 36 detects whether it is abnormal” and if so the “signal AR is output to switch the contact of the switching unit 381 from ‘c’ to ‘a’.” Upon detection of an abnormality, the switch moves from a to c and steering torque reduction begins. It is clear that this occurs “starting immediately after” the reception of the abnormality signal.).
Yet Kumaido does not teach:
the instruction signal calculator having characteristic information so as to increase the instruction signal as the steering torque increases; 
an upper value limiter configured to set an upper limit value of the instruction signal, 
being configured to set,  the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator when the assist limitation instruction signal receiver receives the assist limitation instruction signal and then gradually reduce the value from the set value.  
However, Kezobo teaches: 
the instruction signal calculator having characteristic information so as to increase the instruction signal as the steering torque increases (note that the overall instruction signal calculator, which in the instant application is item 90 in Fig. 6, contains item 90a, “an assist map,” which increases the instruction signal as the steering torque increases. This map can also be seen in Fig. 7. For this map in the prior art see Kezobo, Fig. 11, item 30 which is the “assist map” and nearly identical to Fig. 7 of the instant application.),
an upper value limiter configured to set the upper limit value of the instruction signal (see Kezobo, Fig. 10, which is detail view of item 81 in Fig. 11. Both figures are Figs. 1 and 2 of this Detailed Action, respectively. See also col. 9 lines 32-47),
being configured to set,  the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator when the assist limitation instruction signal receiver receives the assist limitation instruction signal and then gradually reduce the value from the set value (see Kezobo, col. 9 lines 32-47 and Figs. 10 and 11, for Kezobo teaching that when an  abnormality is detected, the “assist command…is gradually reduced.” Furthermore, “As shown in FIG. 10, after the time T0,” by which time an abnormality has been detected, “the upper limit value of the assist command at an abnormal time is gradually reduced.” This means that the assist command at the time the abnormality was detected is set as the upper limit of the steering assist. See also Figure 11. Fig. 11 contains an arrow pointing to box 81, which is the “assist limitation unit.” The arrow is labeled “upper limit value of assist command at abnormal time.” The assist map 30 shows the assist command as a function of vehicle speed. The horizontal portions of these curves show the maximum assist command. These are the upper limits when there is no abnormality.  What the paragraph in col. 9 lines 32-47 teaches is that there is an “assist command calculation unit,” which is the entire Fig. 11 (and why the output of figure 11 is labeled “assist command”). “At an abnormal time,” the assist command calculation unit employs box 81, which is the “assist limitation unit.” When this happens, “a value limited by an upper limit value of the assist command at an abnormal time is outputted as the assist command” (col. 9, lines 39-41). As shown in Fig. 10, “the upper limit value of the assist command” is reduced from whatever the assist command was when the abnormality was detected, to a value alpha, shown as the Greek symbol alpha in Fig. 10. But note that in Fig. 11, the “Upper limit value of assist command at abnormal time” comes after box 34. Also, note that Fig. 10 is basically showing item 81 of Fig. 11. Importantly, note that the “Upper limit value of assist command at abnormal time” is just that, it is an “upper limit” of the “assist command” during an “abnormal time.” Fig. 10 is therefore emphatically not a graph of the assist command throughout a period of abnormal time or until the assist command declines to alpha or zero. Fig. 10 is an “upper limit,” of the assist command. The upper limit value of the assist command during abnormal time is set to whatever the assist command was when the abnormality was detected, but the assist command could thereafter be lower than the gradually–declining upper limit value of the assist command and the system would, in that case, not limit the assist command because it was not at the upper limit at the time.  How does this compare with the instant application? The claim limitation of the instant application reads:  “wherein the upper value limiter is configured to set the upper limit value to the same value as the instruction signal when the assist limitation instruction signal receiver receives the assist limitation instruction signal.” This is the same as what Kezobo teaches. Note that col. 2 lines 27-30 teaches that the switch to assist command at abnormal time occurs when the abnormality is detected. To be clear, this is how the examiner interprets Kezobo in the area that is here relevant: A detection of an abnormality occurs at time “0” in Fig. 10 of Kezobo. Time “0” is what is called “an abnormal time.” Col. 9, lines 48-50 states that "the assist termination decision condition at an abnormal time is satisfied on the basis of merely a time, for example, a time of 30 minutes is passed after an abnormality is detected by an abnormality detection unit 26". This means that there is an abnormality that is detected. The time when it is detected is called "an abnormal time." At that time, a decision is made to terminate the steering assist. That decision is called "the assist termination decision." But that decision has a condition. What satisfies that condition is a "predetermined time." That time could be 30 minutes. When this predetermined time has passed after an abnormality is detected, then, as taught in col. 9, lines 53-55, "the upper limit value of the assist command at an abnormal time is gradually reduced after the saturated time T0.” This is shown in Fig. 10 of Kezobo. Time "0" is "an abnormal time." The time between 0 and T0 is the predetermined time. Yet the upper limit value of the assist command is not whatever the assist command was at time T0 but whatever it was at time 0. Time T0 is the time at which the upper limit of the assist command obtained at time 0 begins to taper off. Kezobo teaches in col. 9, line 51 that the instruction signal begins gradually reducing the amount of torque that the power steering system can put out after a “predetermined time” (col. 9, line 51). Kezobo does not teach away from the predetermined time potentially being set to zero, but Kumaido has been used above to teach the “immediate” aspect of this clause.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido, to add the additional features of the instruction signal calculator having characteristic information so as to increase the instruction signal as the steering torque increases; an upper value limiter configured to set an upper limit value of the instruction signal, the upper value limiter being configured to set, after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver, the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator when the assist limitation instruction signal receiver receives the assist limitation instruction signal and then gradually reduce the value from the set value, as taught by Kezobo. The motivation for doing so would be to improve the “feeling of steering that a driver feels in the event of a failure of a part” of the power steering system, as recognized by Kezobo (see col. 1, lines 6-9).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


    PNG
    media_image1.png
    264
    384
    media_image1.png
    Greyscale

Figure 1 – Figure 10 of Kezobo


    PNG
    media_image2.png
    350
    513
    media_image2.png
    Greyscale

Figure 2 – Figure 11 of Kezobo


Regarding claim 2, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Kumaido further teaches:
A control apparatus for the power steering apparatus, wherein 
the upper value limiter is configured to gradually reduce the upper limit value of the instruction signal according to the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver (as described in the 112(f) section above, the upper limit value setting portion reduces torque assist gradually rather than let it fall to zero all at once when a failure is detected. Kumaido teaches this. See Fig. 2, item 382, which is described in the middle of page 4 of the attached English translation as the “gradually decreasing unit 382 gradually decreases the steering torque.” When an abnormality is detected, such as when the steering wheel torque sensor 10 malfunctions, rather than completely eliminating power steering, the gradually decreasing unit, item 382, gradually reduces power steering torque assistance.)

Regarding claim 3, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Kumaido further teaches:
The control apparatus for the power steering apparatus, wherein the characteristic information correction circuitry is configured to correct the characteristic information by changing a gain for multiplying the characteristic information thereby (as noted in the rejection for claim 1, the characteristic information correction circuitry in the instant application is analogous to the “gradual decrease / gradual increase unit,” item 38 in Figure 1 of Kumaido. Item 38 contains multiple items, which can be seen in Figure 2 of Kumaido. One of those items is item 382, which is the “gradually decreasing unit.” As noted in the last paragraph on page 4 of the attached English translation, item 382 does this by “multiplying the steering torque T1 by a gain value that decreases with time.” This teaches that a gain is changed.) 

Regarding claim 4, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 3.
Kumaido further teaches:
The control apparatus for the power steering apparatus, wherein the characteristic information correction circuitry is configured to correct the instruction signal by multiplying the instruction signal calculated according to the characteristic information by the gain (see the last paragraph on page 4 of the attached English translation, item 382 does this by “multiplying the steering torque T1 by a gain value that decreases with time.” This teaches that a signal is multiplied.)  

Regarding claim 8, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Kumaido further teaches:
The control apparatus for the power steering apparatus according to claim 1, wherein the characteristic information correction circuitry is configured to correct the characteristic information by linearly gradually reducing the characteristic information (the key word in this claim is “linearly,” since “gradually” has already be claimed and rejected in claim 2. The “characteristic information correction circuitry,” item 98, of the instant application, along with the “limiter setting,” item 99, of the instant application is analogous to item 38 in Figure 1 of Kumaido. Item 38 is described in the fourth paragraph under of page 4 of the attached English translation of Kumaido as the “gradual decrease / gradual increase unit.” The items contained in Fig. 1, item 38, is shown in detail in Figure 2. As shown in Figure 2, one of the items contained within item 38 is item 382, which is described in the middle of page 4 of the attached English translation as the “gradually decreasing unit 382 [which] gradually decreases the steering torque.” When an abnormality is detected, such as when the steering wheel torque sensor 10 malfunctions, rather than completely eliminating power steering, item 38 as a whole gradually reduces power steering torque assistance.)

Regarding claim 9, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Kumaido further teaches:
The control apparatus for the power steering apparatus according to claim 1, comprising a vehicle speed signal receiver configured to receive a signal of a vehicle speed, wherein the characteristic information correction circuitry is configured to increase a time period during which the characteristic- 64 - information is corrected as the vehicle speed increases (see the middle of page 4 of the attached English translation of Kumaido for the fact that “the gradually decreasing unit 382 gradually decreases the steering  torque T2 only during the set time TS.” See the top of page 4, and Fig. 1, for the “time setting unit 37” being an input into item 38, which, as explained above, is the gradual increase / decrease unit. As shown in Figure 1, the output of item 37 is TS, or the “set time.” See the middle of page 5 for the set time being higher for a higher vehicle speed, and lower for a lower vehicle speed.) 

Regarding claim 12, Kumaido teaches: 
A power steering apparatus comprising: 
a steering mechanism configured to turn a turning target wheel according to a steering operation performed on a steering wheel (see Fig. 9 of Kumaido); 
an electric motor configured to provide a steering force to the steering mechanism (see Fig. 9, item 20, which is the motor, as described in the third paragraph below “Description” on page 2 of the attached English translation of Kumaido); and 
a controller configured to drive and control the electric motor (see Fig. 9, item 30, which is the “control unit,” as described in the third paragraph below “Description” on page 2 of the attached English translation of Kumaido), the controller including
a torque signal receiver configured to receive a signal of a steering torque generated on the steering mechanism  (see Fig. 1, item 10, which is described in the third paragraph under “Description” on page 2 of the attached English translation as a “torque sensor 10 that detects the steering torque of the steering handle”), 
an instruction signal calculator (the instruction signal calculator in the instant application is designated as the group of items collectively referred to as item 90 of Fig. 6 of the instant application. It is basically the assembly of portions of the motor control feedback loop that exist before the addition of additional portions that relate to detecting sensor failures and gradually increasing or decreasing the steering assist torque in response. This collection of portions can be seen in Figure 1 of Kumaido. See the middle of page 4 of the attached English translation for what “Fig. 1 shows…” It begins with an input signal from various sensors, including the steering torque sensor, item 10, and ends with the motor drive, item 34, commanding the motor item 20. In other words, what the control loop in Figure 1 ultimately accomplishes is the task of “calculating a duty for PWM control” of the motor, item 20, as mentioned in the fourth paragraph under “Description” on page 2 of the attached English translation of Kumaido. Note especially that Fig. 1 of Kumaido most closely, but not exclusively, matches the instruction signal calculator, item 90 of the instant application.), configured to 
calculate an instruction signal for driving and controlling the electric motor based on the signal of the steering torque (see the fourth paragraph under “Description” on page 2 of the attached English translation of Kumaido for the portions of the control loop in Figure 1 ultimately accomplishing the task of “calculating a duty for PWM control” of the motor, item 20.), 
a drive power supply configured to supply, to the electric motor, drive power for driving the electric motor to the electric motor based on the instruction signal (see the middle of page 4 of the attached English translation for a “power supply” that is part of the ECU circuit 50, which also includes the “motor drive circuit 34), 
a fail-safe determination calculator configured to generate an assist limitation instruction signal when an abnormality has occurred (see Kumaido, Fig. 1, item 36. This is described toward the top of page 4 as an “abnormality / return detection unit 36.” It “detects an abnormality (including a failure) based on each sensor signal…and outputs an abnormality / recovery signal AR.”);
an assist limitation instruction signal receiver configured to receive an assist limitation instruction signal for reducing power to be supplied to the electric motor (note that as mentioned in the 112(f) section above, according to page 42 of the specification of the instant application, the “assist limitation instruction signal receiver” is item 97 in Fig. 6 of the instant application, which his designated “Fail-safe processing [portion].” For this portion, see Kumaido, Fig. 1, item 36, which is described in the middle of page 4 of the attached English translation as the “abnormality / recovery detection unit 36 [which] detects an abnormality (including a failure).” It outputs a signal called AR.),
characteristic information correction circuitry configured to correct the characteristic information such that the instruction signal according to the steering torque gradually reduces, starting immediately after see Figure 1, item 38, which is described in the fourth paragraph under of page 4 of the attached English translation as the “gradual decrease / gradual increase unit.” The items contained in Fig. 1, item 38, is shown in detail in Figure 2. As shown in Figure 2, one of the items contained within item 38 is item 381, which is a switch. When no abnormalities are detected, the switch is connected to contact “c”. However, when an abnormality is detected, the input signal AR tells the switch to connect to contact “a.” Then, the torque signal, T1, is routed to item 382, which is described in the middle of page 4 of the attached English translation as the “gradually decreasing unit 382 [which] gradually decreases the steering torque.” Therefore, when an abnormality is detected, such as when the steering wheel torque sensor 10 malfunctions, rather than completely eliminating power steering, item 38 as a whole gradually reduces power steering torque assistance (therefore, the steering torque required by the driver gradually increases). This way, the driver can detect something is wrong, while at the same time not experiencing a sudden drop in steering assist. This teaching is what the instant application claims. See paragraph on page 4 of the attached English translation beginning with “Fig. 2 shows”, which teaches that “The contact a is detected when an abnormality is detected based on the abnormality / recovery signal AR…contact c is detected during other normal operations.” Two paragraphs down (beginning with “When the abnormality”) teaches that the “Abnormality…detection unit 36 detects whether it is abnormal” and if so the “signal AR is output to switch the contact of the switching unit 381 from ‘c’ to ‘a’.” Upon detection of an abnormality, the switch moves from a to c and steering torque reduction begins. It is clear that this occurs “starting immediately after” the reception of the abnormality signal.)

, immediately (here and elsewhere the examiner has used double strike throughs to show what the examiner is referencing the cited reference for in this particular clause. The examiner thinks this makes for a clear Detailed Action in the interest of compact prosecution. In the examiner’s view, the applicant wants protection on an application that combines the immediate initiation of a signal limit, as taught by Kezobo, with the fact that the signal limit is the signal at the time the abnormality has occurred. The examiner thinks that this is taught by the combination of Kezobo and Kumaido. Therefore, however nested the claim language becomes with respect to these two teachings, the examiner still thinks they are taught by the two references. Furthermore, the idea of setting the signal immediately in this clause is redundant since a previous clause already taught that “the instruction signal according to the steering torque gradually reduces, starting immediately after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver”. For the signal limitation being set immediately after the reception of the abnormality, see that clause’s rejection and Kezobo, the paragraph on page 4 of the attached English translation beginning with “Fig. 2 shows”, which teaches that “The contact a is detected when an abnormality is detected based on the abnormality / recovery signal AR…contact c is detected during other normal operations.” Two paragraphs down (beginning with “When the abnormality”) teaches that the “Abnormality…detection unit 36 detects whether it is abnormal” and if so the “signal AR is output to switch the contact of the switching unit 381 from ‘c’ to ‘a’.” Upon detection of an abnormality, the switch moves from a to c and steering torque reduction begins. It is clear that this occurs “starting immediately after” the reception of the abnormality signal.).  
Yet Kumaido does not teach:
the instruction signal calculator having characteristic information so as to increase the instruction signal as the steering torque increases; 
an upper value limiter configured to set an upper limit value of the instruction signal, 
the upper value limiter [[is]] being configured to set,  the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator when the assist limitation instruction signal receiver receives the assist limitation instruction signal and then gradually reduce the value from the set value.  
However, Kezobo teaches: 
the instruction signal calculator having characteristic information so as to increase the instruction signal as the steering torque increases (note that the overall instruction signal calculator, which in the instant application is item 90 in Fig. 6, contains item 90a, “an assist map,” which increases the instruction signal as the steering torque increases. This map can also be seen in Fig. 7. For this map in the prior art see Kezobo, Fig. 11, item 30 which is the “assist map” and nearly identical to Fig. 7 of the instant application.); 
an upper value limiter configured to set an upper limit value of the instruction signal (see Kezobo, Fig. 10, which is detail view of item 81 in Fig. 11. Both figures are Figs. 1 and 2 of this Detailed Action, respectively. See also col. 9 lines 32-47), 
the upper value limiter [[is]] being configured to set,  the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator when the assist limitation instruction signal receiver receives the assist limitation instruction signal and then gradually reduce the value from the set value (see Kezobo, col. 9 lines 32-47 and Figs. 10 and 11, for Kezobo teaching that when an  abnormality is detected, the “assist command…is gradually reduced.” Furthermore, “As shown in FIG. 10, after the time T0,” by which time an abnormality has been detected, “the upper limit value of the assist command at an abnormal time is gradually reduced.” This means that the assist command at the time the abnormality was detected is set as the upper limit of the steering assist. See also Figure 11. Fig. 11 contains an arrow pointing to box 81, which is the “assist limitation unit.” The arrow is labeled “upper limit value of assist command at abnormal time.” The assist map 30 shows the assist command as a function of vehicle speed. The horizontal portions of these curves show the maximum assist command. These are the upper limits when there is no abnormality.  What the paragraph in col. 9 lines 32-47 teaches is that there is an “assist command calculation unit,” which is the entire Fig. 11 (and why the output of figure 11 is labeled “assist command”). “At an abnormal time,” the assist command calculation unit employs box 81, which is the “assist limitation unit.” When this happens, “a value limited by an upper limit value of the assist command at an abnormal time is outputted as the assist command” (col. 9, lines 39-41). As shown in Fig. 10, “the upper limit value of the assist command” is reduced from whatever the assist command was when the abnormality was detected, to a value alpha, shown as the Greek symbol alpha in Fig. 10. But note that in Fig. 11, the “Upper limit value of assist command at abnormal time” comes after box 34. Also, note that Fig. 10 is basically showing item 81 of Fig. 11. Importantly, note that the “Upper limit value of assist command at abnormal time” is just that, it is an “upper limit” of the “assist command” during an “abnormal time.” Fig. 10 is therefore emphatically not a graph of the assist command throughout a period of abnormal time or until the assist command declines to alpha or zero. Fig. 10 is an “upper limit,” of the assist command. The upper limit value of the assist command during abnormal time is set to whatever the assist command was when the abnormality was detected, but the assist command could thereafter be lower than the gradually–declining upper limit value of the assist command and the system would, in that case, not limit the assist command because it was not at the upper limit at the time.  How does this compare with the instant application? The claim limitation of the instant application reads:  “wherein the upper value limiter is configured to set the upper limit value to the same value as the instruction signal when the assist limitation instruction signal receiver receives the assist limitation instruction signal.” This is the same as what Kezobo teaches. Note that col. 2 lines 27-30 teaches that the switch to assist command at abnormal time occurs when the abnormality is detected. To be clear, this is how the examiner interprets Kezobo in the area that is here relevant: A detection of an abnormality occurs at time “0” in Fig. 10 of Kezobo. Time “0” is what is called “an abnormal time.” Col. 9, lines 48-50 states that "the assist termination decision condition at an abnormal time is satisfied on the basis of merely a time, for example, a time of 30 minutes is passed after an abnormality is detected by an abnormality detection unit 26". This means that there is an abnormality that is detected. The time when it is detected is called "an abnormal time." At that time, a decision is made to terminate the steering assist. That decision is called "the assist termination decision." But that decision has a condition. What satisfies that condition is a "predetermined time." That time could be 30 minutes. When this predetermined time has passed after an abnormality is detected, then, as taught in col. 9, lines 53-55, "the upper limit value of the assist command at an abnormal time is gradually reduced after the saturated time T0.” This is shown in Fig. 10 of Kezobo. Time "0" is "an abnormal time." The time between 0 and T0 is the predetermined time. Yet the upper limit value of the assist command is not whatever the assist command was at time T0 but whatever it was at time 0. Time T0 is the time at which the upper limit of the assist command obtained at time 0 begins to taper off. Kezobo teaches in col. 9, line 51 that the instruction signal begins gradually reducing the amount of torque that the power steering system can put out after a “predetermined time” (col. 9, line 51). Kezobo does not teach away from the predetermined time potentially being set to zero, but Kumaido has been used above to teach the “immediate” aspect of this clause.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido, to add the additional features of the instruction signal calculator having characteristic information so as to increase the instruction signal as the steering torque increases; an upper value limiter configured to set an upper limit value of the instruction signal, the upper value limiter being configured to set, after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver, the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator when the assist limitation instruction signal receiver receives the assist limitation instruction signal and then gradually reduce the value from the set value, as taught by Kezobo. The motivation for doing so would be to improve the “feeling of steering that a driver feels in the event of a failure of a part” of the power steering system, as recognized by Kezobo (see col. 1, lines 6-9).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 13, Kumaido and Kezobo teach:
The power steering apparatus according to claim 12, wherein the upper value limiter is configured to gradually reduce the upper limit value of the instruction signal according to the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver (for the rejection of claim 13, see the rejection of claim 2).
Regarding claim 14, Kumaido and Kezobo teach:
The power steering apparatus according to claim 12, wherein the characteristic information correction circuitry is configured to correct the characteristic information by changing a gain for- 66 - multiplying the characteristic information thereby (for the rejection of claim 14, see the rejection of claim 3).
Regarding claim 15, Kumaido and Kezobo teach:
The power steering apparatus according to claim 14, wherein the characteristic information correction circuitry is configured to correct the instruction signal by multiplying the instruction signal calculated according to the characteristic information by the gain (for the rejection of claim 15, see the rejection of claim 4).
Regarding claim 19, Kumaido and Kezobo teach:
The power steering apparatus according to claim 12, wherein the characteristic information correction circuitry is configured to correct the characteristic information by linearly gradually reducing the characteristic information (for the rejection of claim 19, see the rejection of claim 8).
Regarding claim 20, Kumaido and Kezobo teach:
The power steering apparatus according to claim 12, wherein the controller includes a vehicle speed signal receiver configured to receive a signal of a vehicle speed, and wherein the characteristic information correction circuitry is configured to increase a time period during which the characteristic information is corrected as the vehicle speed increases (for the rejection of claim 20, see the rejection of claim 9).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumaido in view of Kezobo, in further view of Asada (JP2010260469A), in further view of Hideki et al. (WO2016088718A1).
Regarding claim 10, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Kumaido teaches:
A control apparatus for a power steering apparatus comprising a steering frequency signal receiver configured to receive a signal regarding a frequency of the steering operation (see Kumaido Fig. 1 and the middle of page 4 for feeding the steering angle sensor (included in “the sensors 40” of Figure 1) into the “time setting unit,” item 37. The time setting unit also has time as an input).   
Yet Kumaido and Kezobo do not appear to explicitly further teach:
A control apparatus for a power steering apparatus comprising a steering frequency signal receiver configured to receive a signal regarding a frequency of the steering operation, wherein the characteristic information correction circuitry is configured to increase a time period during which the characteristic information is corrected as the frequency of the steering operation increases. 
However, Asada teaches:
That a motor can overheat when “the steering operation is repeated” and “when a large steering torque is frequently applied” (see middle of pages 2 and 4).
And, Hideki teaches:
A control apparatus for a power steering apparatus comprising a steering frequency signal receiver configured to receive a signal regarding a frequency of the steering operation, wherein the characteristic information correction circuitry is configured to increase a time period during which the characteristic information is corrected as the frequency of the steering operation increases (Hideki teaches using the steering angle and time to determine steering velocity and steering acceleration (see Figure 15, especially step S25). Note that a constant turning of a steering wheel is a case of a high frequency of steering operation. It is certainly a case in which someone would want to take into account when designing a system that prevents the motor from overheating when the motor assist torque is frequently applied for a high frequency of steering.)
	To summarize, Kumaido teaches using sensor inputs such as vehicle speed and steering torque into a control system to gradually limit the torque applied to a power steering motor. Kumaido also teaches the control system that acquires steering angle and time. However, Kumaido and Kezobo do not teach performing a calculation based on steering angle and time to determine steering frequency. However, it is known that steering frequency is a good reason to limit motor torque. Asada teaches this. Hideki teaches using steering angle and time to determine steering frequency. Therefore:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido and Kezobo to add the additional features of determining the steering frequency, as taught by Asada. The motivation for doing so would be to prevent the motor from overheating, as taught by Asada (see the middle of page 2 of the attached English translation of Asada.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido, Kezobo, and Asada, add the additional features of determining the steering frequency, as taught by Hideki. The motivation for doing so would be to prevent the motor from overheating, as taught by Asada (see the middle of page 2 of the attached English translation of Asada.)

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumaido in view of Kezobo, in further view of Hideki et al. (WO2016088718A1).
Regarding claim 11, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Yet Kumaido and Kezobo do not teach: 
The control apparatus for the power steering apparatus according to claim 1, wherein the characteristic information correction circuitry is configured to increase a time period during which the characteristic information is corrected as the steering torque increases.  
However, Hideki teaches:  
The control apparatus for the power steering apparatus according to claim 1, wherein the characteristic information correction circuitry is configured to increase a time period during which the characteristic information is corrected as the steering torque increases (see Figure 16 of Hideki, which is attached to this Office Action as Figure 1. See paragraph 0045 of Hideki for stating that “in the timing chart of Fig. 16…the fade processing time (between the time point t2 and the time point t4) is changeable sensitive to the steering torque Ts.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido and Asada, to add the additional features of setting a fade time as a function of initial torque, in which a higher torque would produce a higher fade time. The motivation for doing so would be to have a system that does not suddenly drop in torque, as might occur if a large torque was not given enough time to decline, as taught by Kumaido (see the middle of page 4 and the first paragraph below “Description” on page 2 of the attached English translation of Kumaido.)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaido in view of Kezobo, in further view of Fukunaga (JP2009227105A).
Regarding claim 6, Kumaido and Kezobo teach:
The control apparatus for the power steering apparatus according to claim 1.
Yet Kumaido and Kezobo do not further teach:
The control apparatus for the power steering apparatus wherein the control apparatus is configured to cause a signal for illuminating a warning lamp mounted on a vehicle to be output according to the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver.
	However, Fukunaga teaches:  
The control apparatus for the power steering apparatus wherein a signal for lighting up a warning lamp mounted on a vehicle is output according to the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver (see the middle of page 3 of the attached English translation, which mentions that when a correction to the torque assist is occurring a “warning unit 42 displays a warning to the driver with sound or light.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido and Kezobo, to add the additional features of a warning light, as taught by Fukunaga. The motivation for doing so would be to have a system that not only prevents the torque assist from suddenly dropping but also warns the driver that a correction to the torque assist system is occurring, as taught by Fukunaga (see how this is “achieved more effectively…by displaying a warning” toward the bottom of page 2 of the attached English translation.)

Regarding claim 17, Kumaido and Kezobo teach: 
The power steering apparatus according to claim 12, wherein the controller is configured to cause a signal for illuminating a warning lamp mounted on a vehicle to be output according to the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver (for the rejection of claim 17, see the rejection of claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido, and Kezobo, to add the additional features of a warning light, as taught by Fukunaga. The motivation for doing so would be to have a system that not only prevents the torque assist from suddenly dropping but also warns the driver that a correction to the torque assist system is occurring, as taught by Fukunaga (see how this is “achieved more effectively…by displaying a warning” toward the bottom of page 2 of the attached English translation.)

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaido in view of Kezobo in further view of Kifuku et al. (U.S. Pat. No. 6,380,706 B1, published April 30, 2002).
Regarding claim 7, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Yet Kumaido and Kezobo do to not further teach: 
The control apparatus for the power steering apparatus, comprising
a supply power limiter configured to set an upper limit value of the power to be supplied to the electric motor according to the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver, wherein 
the drive power supply is configured to supply, to the electric motor, the driver power for driving the electric motor based on a smaller one of 
the upper limit value set by the supply power limiter and 
a power value indicated by the instruction signal calculated according to the characteristic information corrected by the characteristic information correction circuitry.  
However Kifuku teaches: 
A control apparatus for the power steering apparatus, comprising:
a drive power supply portion supplies the drive power for driving the electric motor to the electric motor based on a smaller one of 
the upper limit value set by the supply power limiter and 
a power value indicated by the instruction signal calculated according to the characteristic information corrected by the characteristic information correction circuitry (see Kifuku, Fig. 8. In this figure, the instruction current is selected unless it exceeds an upper limit value, in which case the upper limit value is selected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido and Kezobo, to add the additional features of a current limiter and selector, as taught by Kifuku. The motivation for doing so would be to prevent the motor from overheating, as taught by Kifuku (see paragraph 11).

Regarding claim 18, Kumaido and Kezobo, and Kifuku teach: 
The power steering apparatus according to claim 12, wherein the controller includes a supply power limiter configured to set an upper limit value of the power to be supplied to the electric motor according to the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver, and wherein the drive power supply is configured to supply, to the electric motor, the drive power for driving the electric motor to the electric motor based on a smaller one of the upper limit value set by the- 67 - supply power limiter and a power value indicated by the instruction signal calculated according to the characteristic information corrected by the characteristic information correction circuitry (for the rejection of claim 18, see the rejection of claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido and Kezobo to add the additional features of a current limiter and selector, as taught by Kifuku. The motivation for doing so would be to prevent the motor from overheating, as taught by Kifuku (see paragraph 11).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kumaido in view of Kezobo in further view of Masano (JP2009227105 A).

Regarding claim 22, Kumaido and Kezobo teach the control apparatus for the power steering apparatus according to claim 1.
Yet Kumaido and Kezobo do not explicitly further teach:
A control apparatus for the power steering apparatus wherein
the upper value limiter, according to an abnormality type determined by the fail-safe determination calculator, sets a new upper limit value according to the abnormality type after a predetermined time period has elapsed from the start of the gradual reduction of the upper limit value, without gradually reducing the value from the newly set value (see Masano Fig. 4B and Fig. 5 (attached to as Figure 3 of this Detailed Action) and the discussion of those figures in the middle of page 3 of the attached English translation. As can be seen in the figures, the “maximum current value limit” in Masano Fig. 4B tapers off to a non-zero amount and then remains steady.  This closes matches the present application, for example, Fig. 17 after time td when the assist limit remains constant.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kumaido and Kezobo to add the additional features of a control apparatus for the power steering apparatus wherein the upper value limiter, according to an abnormality type determined by the fail-safe determination calculator, sets a new upper limit value according to the abnormality type after a predetermined time period has elapsed from the start of the gradual reduction of the upper limit value, without gradually reducing the value from the newly set value, as taught by Masano. The motivation for doing so would be to prevent further battery deterioration, as taught by Masano (see the first paragraph under “Description” on page 1.). The combination is especially obvious because Kezobo teaches toward it in at least Fig. 10. 
    PNG
    media_image3.png
    365
    452
    media_image3.png
    Greyscale

Figure 3 – Figs. 4 and 5 of Masano.


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all other non-art rejections are resolved, such as written description rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 recites:
The control apparatus for the power steering apparatus according to claim 1, wherein 
the upper value limiter, according to an abnormality type determined by the fail-safe determination calculator, does not set, immediately after the reception of the assist limitation instruction signal by the assist limitation instruction signal receiver, the upper limit value to the same value as the instruction signal calculated by the instruction signal calculator 
when the assist limitation instruction signal receiver receives the assist limitation instruction signal, 
but sets an upper limit value according to the abnormality type without gradually reducing the value from the set value.  
See the written description rejection for how the examiner is interpreting this claim. 
The prior art of record, alone or in combination, does not teach this claim. 
One close prior art is Kumaido (JP4923785 B2). Yet as seen in Fig. 4, Kumaido only teaches gradually tapering the assist signal, not setting it to a fixed amount when the target assist torque Ta* is smaller than the assist torque upper limit value Ta_limp, yet otherwise gradually tapering the upper value limit as taught in claim 1 of the present application.
Another close prior art is Kezobo et al. (U.S. Pat. No. 7,828,112 B2). Yet, like Kumaido, Kezobo does not teach setting the assist signal limit to a fixed amount when the target assist torque Ta* is smaller than the assist torque upper limit value Ta_limp, yet otherwise gradually tapering the upper value limit as taught in claim 1 as taught in claim 1 of the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665